DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action has been issued in response to amendments filed 12 July 2021.
Claims 1 – 6 and 8 – 20 are pending.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brian Rothery (Reg. No. 35,340) on 26 July 2021.
Title is amended in accordance with MPEP 606.01.

Title
SYSTEM AND METHOD FOR HANDLING TRANSLATION INVALIDATIONS BACKGROUND WHERE ADDRESS TRANSLATION, RETURNED FROM TLB, IS NOT USED WHEN THE ADDRESS TRANSLATION IS WITHIN SCOPE OF INVALIDATION PROBE

Claims
12. (Currently Amended)  The method of claim 9, wherein the scope of the address translation invalidation probe is same as the scope of the address translation invalidation operation.

16. (Currently Amended)  The method of claim 15, further comprising invalidating [[the]] address translations in lower level caches outside the MMU wherein the address translation invalidation operation is not complete until the address translations in the lower caches are scrubbed.

17. (Currently Amended)  A computing system comprising: 
a processor comprising: 
a memory management unit (MMU) for managing address translations; 
an address translation lookaside buffer having a plurality of entries; 
and a non-transitory computer-readable storage medium comprising program instructions that when executed by the processor cause the system to: 
in response to a request to invalidate one or more of the address translations, determine a scope of an address translation invalidation operation; 
use a scope of the address translation invalidation operation to determine the scope of an address translation invalidation probe; 
install the address translation invalidation probe in a memory management unit (MMU) pipeline; 

in response to an address translation returned by the address translation lookaside buffer being within the scope of the address translation invalidation probe, do not use the address translation returned by the address translation lookaside buffer; 
and in response to the address translation returned by the address translation lookaside buffer not being within the scope of the address translation invalidation probe, allow a translation process to proceed outside the MMU to obtain an address translation.

18. (Currently Amended)  The system of claim 17, further comprising program instructions that when executed by the processor cause the processor to: 
determine whether an address translation undergoing a table walk operation is within the scope of the address translation invalidation probe; 
and in response to the address translation undergoing the table walk operation being within the scope of the address translation invalidation probe, prevent the table walk operation from writing data to the address translation lookaside buffer.

Reasons for Allowance
The claims, as amended, are in condition for allowance.  Independent claim 1 incorporates claim 7 that has been indicated as allowable over prior art in Office Action mailed 12 April 2021.  Independent claims 9 and 17 have also been indicated as allowable over prior art in Office Action mailed 12 April 2021.  Claims, dependent upon said independent claims, are also considered allowable for the same reasons as said independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIE YEW whose telephone number is (571)270-5282.  The examiner can normally be reached on Monday - Thursday and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/CHIE YEW/            Examiner, Art Unit 2139